Case 1:19-mj-05644-KMW Document 3 Filed 11/12/19 Page 1 of 1 PagelD: 15

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Mag. No. 19-mj-5644 (KMW)
Vv.

RICHARD TOBIN ; SEALING ORDER

This matter having come before the Court on the application of the United States
of America (Kristen M. Harberg, Assistant U.S. Attorney, appearing) for an arrest warrant, and its
concurrent application that the Criminal Complaint filed against the person named in the warrant
be filed under seal, and for good cause shown,

It is this 12" day of November, 2019

ORDERED that, with the exception of copies of the arrest warrant, the Criminal
Complaint upon which its issuance was based and all other papers related to the above-captioned
matter be filed under, and are hereby sealed, until the arrest of the individual named in the warrant

or until farther order of this Court.

‘ MN ly

a senntnncertmpmnine : 4
ak Warn a Oe
HONORABLE KAREN M. WILLEAMS uo
UNITED STATES MAGISTRATE JUDGE

foes

 

 

 

 

 
